 Case 1:19-cv-00742-LPS Document 11 Filed 05/06/19 Page 1 of 3 PageID #: 306




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CIRBA INC. (d/b/a DENSIFY)                          Civil Action No. 1:19-cv-00742-LPS
 and CIRBA IP, INC.,

                        Plaintiffs,
        v.                                           JURY TRIAL DEMANDED
 VMWARE, INC.,

                        Defendant.


              PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs Cirba, Inc. and Cirba IP, Inc. (“Densify”), in accordance with Rule 65 of the

Federal Rules of Civil Procedure, hereby move for a preliminary injunction. Densify respectfully

requests that the Court issue a preliminary injunction preventing Defendant VMware, Inc.

(“VMware”) and its officers, directors, agents, servants, employees, and attorneys, and other

persons who are in active concert or participation with them, from making, using, selling, or

offering for sale products that infringe U.S. Patent No. 8,209,687 (“the ’687 Patent”), including

without limitation, vRealize Operations (“vROps”) 7.0 and 7.5, pending a trial on the merits.

       The grounds for this motion are set forth in Plaintiffs’ Opening Brief in Support of their

Motion for Preliminary Injunction (the “Opening Brief”). Filed contemporaneously with this

Motion and the Opening Brief are the following:

               • The Declaration of Andrew Hillier and exhibits thereto in support of this Motion;

               • The Declaration of Dr. Vijay Madisetti and exhibits thereto in support of this
                 Motion;

               • The Declaration of Riyaz Somani in support of this Motion;

               • Plaintiffs’ Motion for a Hearing and Expedited Discovery;

               • Plaintiffs’ Opening Brief in Support of their Motion for a Hearing and Expedited


                                                1
 Case 1:19-cv-00742-LPS Document 11 Filed 05/06/19 Page 2 of 3 PageID #: 307



                 Discovery; and

               • Plaintiffs’ Motion for Extension of Page Limits requesting three additional pages
                 for Plaintiffs’ Opening Brief in Support of their Motion for Preliminary
                Injunction;

       Accordingly, for the reasons set forth in Plaintiffs’ Opening Brief, Densify respectfully

requests that the Court issue an order preliminarily enjoining VMware and its officers, directors,

agents, servants, employees, and attorneys, and other persons who are in active concert or

participation with them, from making, using, selling, or offering for sale products that infringe the

’687 Patent, including without limitation, vROps 7.0 and 7.5, until a trial can be held on the merits.

 Dated: May 6, 2019                                Respectfully submitted,

                                                   /s/ Kenneth L. Dorsney
                                                   Kenneth L. Dorsney (#3726)
                                                   kdorsney@morrisjames.com
                                                   Morris James LLP
                                                   500 Delaware Avenue, Suite 1500
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 888-6800

 Sarah O. Jorgensen                                Courtland L. Reichman
 (pro hac vice application pending)                (pro hac vice application pending)
 sjorgensen@reichmanjorgensen.com                  creichman@reichmanjorgensen.com
 Reichman Jorgensen LLP                            Shawna Ballard
 1201 West Peachtree, Suite 2300                   (pro hac vice application pending)
 Atlanta, GA 30309                                 sballard@reichmanjorgsensen.com
 Telephone: (650) 623-1403                         Jennifer P. Estremera
 Telecopier: (650) 623-1449                        (pro hac vice application pending)
                                                   jestremera@reichmanjorgensen.com
 Christine E. Lehman                               Phillip Lee
 (pro hac vice application pending)                (pro hac vice application pending)
 clehman@reichmanjorgensen.com                     plee@reichmanjorgensen.com
 Reichman Jorgensen LLP                            Joachim B. Steinberg
 1615 M Street, NW, Suite 300                      (pro hac vice application pending)
 Washington, DC 20036                              jsteinberg@reichmanjorgensen.com
 Telephone: (202) 894-7311                         Michael G. Flanigan
 Telecopier: (650) 623-1449                        (pro hac vice application pending)
                                                   mflanigan@reichmanjorgensen.com
                                                   Reichman Jorgensen LLP
                                                   303 Twin Dolphin Drive, Suite 600
                                                   Redwood Shores, CA 94065
                                                   Telephone: (650) 623-1401
                                                   Telecopier: (650) 623-1449




                                                  2
Case 1:19-cv-00742-LPS Document 11 Filed 05/06/19 Page 3 of 3 PageID #: 308



Jaime Cardenas-Navia                 ATTORNEYS FOR PLAINTIFFS
(pro hac vice application pending)   CIRBA INC. (D/B/A DENSIFY)
Reichman Jorgensen LLP               AND CIRBA IP, INC.
100 Park Avenue, Suite 1600
New York, NY 10017
Telephone: (646) 921-1474
Telecopier: (650) 623-1449




                                     3
